Exhibit 10.62

ALLSCRIPTS HEALTHCARE SOLUTIONS, INC.

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made as of this 17th day of
June, 2011 (the “Signing Date”), to become effective the 11th day of July, 2011
(the “Effective Date”), by and between Allscripts Healthcare Solutions, Inc., a
corporation organized and existing under the laws of the State of Delaware
(“Company”), and Clifford B. Meltzer (“Executive”).

RECITALS

WHEREAS, commencing on the Effective Date, Company desires to employ Executive
subject to the terms and conditions of this Agreement; and

WHEREAS, Executive desires to be employed by Company subject to the terms and
conditions of this Agreement.

NOW THEREFORE, in consideration of the foregoing premises, of the mutual
agreements and covenants contained herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

AGREEMENT

1. Employment.

Company hereby agrees to employ Executive, and Executive hereby accepts
employment, as the Executive Vice President, Solutions Development of Company,
pursuant to the terms of this Agreement. Executive shall have the duties and
responsibilities and perform such administrative and managerial services of that
position as are delegated or assigned to Executive by the Chief Executive
Officer from time to time. Executive shall carry out Executive’s
responsibilities hereunder on a full-time basis for and on behalf of Company;
provided that Executive shall be entitled to devote time to personal
investments, civic and charitable activities, and personal education and
development, so long as such activities do not interfere with or conflict with
Executive’s duties hereunder. Notwithstanding the foregoing, Executive agrees
that, during the term of this Agreement, Executive shall not act as an officer
of any entity other than Company without the prior written consent of Company.

2. Term.

The term of Executive’s employment by Company under this Agreement (the
“Employment Period”) shall commence on the Effective Date and shall continue in
effect through the third anniversary of the Effective Date, unless earlier
terminated as provided herein. Thereafter, unless Company or Executive shall
elect not to renew the Employment Period upon the expiration of the initial term
or any renewal term, which election shall be made by providing written notice of
nonrenewal to the other party at least ninety (90) days prior to the expiration
of the then current term, the Employment Period shall be extended for an
additional twelve (12) months. If Company elects not to renew the Employment
Period at the end of the initial



--------------------------------------------------------------------------------

term or any renewal term, such nonrenewal shall be treated as a termination of
the Employment Period and Executive’s employment without Cause by Company for
the limited purpose of determining the payments and benefits available to
Executive (i.e., Executive shall be entitled to the severance benefits set forth
in Section 4.5.1). If Executive elects not to renew the Employment Period, the
same shall constitute a termination of Executive’s employment and the Employment
Period by Executive without Constructive Discharge, and Executive shall only be
entitled to the payments and benefits set forth in Section 4.5.3.

3. Compensation and Benefits.

In consideration for the services Executive shall render under this Agreement,
Company shall provide or cause to be provided to Executive the following
compensation and benefits:

3.1 Base Salary. During the Employment Period, Company shall pay to Executive an
annual base salary at a rate of $425,000 per annum, subject to all appropriate
federal and state withholding taxes, which base salary shall be payable in
accordance with Company’s normal payroll practices and procedures. Executive’s
base salary shall be reviewed annually by the Chief Executive Officer of Company
(the “CEO”), who shall recommend any increases to the Compensation Committee
(the “Compensation Committee”) of the Board of Directors of Company (the
“Board”), and may be increased in the sole discretion of the Board or
Compensation Committee based on Executive’s performance during the preceding
calendar year. Executive’s base salary, as such base salary may be increased
annually hereunder, is hereinafter referred to as the “Base Salary.”

3.2 Performance Bonus. Executive shall be eligible to receive cash bonuses in
accordance with this Section 3.2 (each a “Performance Bonus”). The amount and
payment of any Performance Bonus shall be subject to a recommendation by the CEO
to the Compensation Committee, and such Performance Bonus shall be determined in
the sole discretion of, and based upon criteria selected by, the Compensation
Committee. Subject to the foregoing exercise of discretion, Executive’s annual
target Performance Bonus shall be 85% of Executive’s Base Salary (the “Target
Performance Bonus”), but may, based on performance, be less than or exceed such
amount. Performance Bonuses shall be paid according to the terms of the bonus
plan or program in which Executive participates from time to time.

3.3 Benefits. During the Employment Period and as otherwise provided hereunder,
Executive shall be entitled to the following:

3.3.1 Vacation. Executive shall be entitled four (4) weeks per calendar year of
paid vacation in accordance with Company’s vacation policy for
similarly-situated employees.

3.3.2 Participation in Benefit Plans. Executive shall be entitled to health
and/or dental benefits, including immediate coverage for Executive and
Executive’s eligible dependents, which are generally available to similarly
situated employees and as provided by Company in accordance with its group
health insurance plan coverage. In addition, Executive shall be entitled to
participate in any profit sharing plan, retirement plan, group life insurance
plan or other insurance plan or medical expense plan maintained by Company for
its salaried employees generally, in accordance with the general eligibility
criteria therein.

 

2



--------------------------------------------------------------------------------

3.4 Expenses. Company shall reimburse Executive for proper and necessary
expenses incurred by Executive in the performance of Executive’s duties under
this Agreement from time to time upon Executive’s submission to Company of
invoices of such expenses in reasonable detail and subject to all standard
policies and procedures of Company with respect to such expenses.

3.5 Stock Awards. Executive shall be eligible to participate in any applicable
stock bonus, stock option, or similar plan implemented by Company and generally
available to its senior executive employees. The amount of any awards made
thereunder shall be in the sole discretion of the Board or Compensation
Committee. Subject to Board or Compensation Committee approval, Company shall
grant to Executive, as soon as practicable on or after the Effective Date,
awards of Company restricted stock units (“RSUs”), under a Company stock
incentive plan, with an aggregate grant-date value of $1,350,000, which awards
shall be subject to vesting as follows: (i) RSUs with a grant value of $850,000
shall vest, subject to Executive’s continued employment, 25% on each of the
first four anniversaries of the Effective Date; and (ii) RSUs with a grant value
of $500,000 shall vest subject to Executive’s continued employment over three
years following the Effective Date and the satisfaction of performance
conditions established by the Compensation Committee.

3.6 Payment upon a Change of Control. If a Change of Control (defined below)
occurs, and, prior to the Change of Control, Company or representatives of the
third party effecting the Change of Control (as applicable) do not offer
Executive a Comparable Job (defined below) following the Change of Control and,
on or within ten (10) days following the Change of Control, Executive terminates
Executive’s employment and the Employment Period, then, so long as Executive has
remained continuously employed from the Effective Date through the date of such
Change of Control and subject to Section 4.7, (i) all unvested Company equity
awards held by Executive shall vest upon the Change of Control, and (ii) Company
shall pay Executive, within twenty (20) days following the occurrence of the
Change of Control, a cash lump sum equal to the sum of Executive’s Base Salary
and Target Performance Bonus (collectively, the “Change of Control Payment &
Benefits”). For purposes of this Agreement, a “Comparable Job” shall mean
employment following the Change of Control (A) with substantially the same
duties and responsibilities as were held by Executive prior to the Change of
Control (excluding, for this purpose, changes following the Change of Control
(x) to Executive’s reporting responsibilities and (y) arising by reason of
Company ceasing to be a public company), (B) at the same location at which
Executive provides services prior to the Change of Control or a location within
fifty (50) miles of such location and (C) at the same or increased Base Salary
and Target Performance Bonus levels as were in effect prior to the Change of
Control.

4. Termination of Services Prior To Expiration of Agreement.

Executive’s employment hereunder and the Employment Period may be terminated at
any time as follows (the effective date of such termination hereinafter referred
to as the “Termination Date”):

 

3



--------------------------------------------------------------------------------

4.1 Termination upon Death or Disability of Executive.

4.1.1 Executive’s employment hereunder and the Employment Period shall terminate
immediately upon the death of Executive. In such event, all rights of Executive
and/or Executive’s estate (or named beneficiary) shall cease except for the
right to receive payment of the amounts set forth in Section 4.5.4 of the
Agreement.

4.1.2 Company may terminate Executive’s employment hereunder and the Employment
Period upon the disability of Executive. For purposes of this Agreement,
Executive shall be deemed to be “disabled” if Executive, as a result of illness
or incapacity, shall be unable to perform substantially Executive’s required
duties for a period of three (3) consecutive months or for any aggregate period
of three (3) months in any six (6) month period. In the event of a dispute as to
whether Executive is disabled, Company may refer Executive to a licensed
practicing physician of Company’s choice, and Executive agrees to submit to such
tests and examination as such physician shall deem appropriate to determine
Executive’s capacity to perform the services required to be performed by
Executive hereunder. In such event, the parties hereby agree that the decision
of such physician as to the disability of Executive shall be final and binding
on the parties. Any termination of the Employment Period under this
Section 4.1.2 shall be effected without any adverse effect on Executive’s rights
to receive benefits under any disability policy of Company, but shall not be
treated as a termination without Cause.

4.2 Termination by Company for Cause. Company may terminate Executive’s
employment hereunder and the Employment Period for Cause (as defined herein)
upon written notice to Executive, which termination shall be effective on the
date specified by Company in such notice; provided, however, that Executive
shall have a period of ten (10) days (or such longer period not to exceed thirty
(30) days as would be reasonably required for Executive to cure such action or
inaction) after the receipt of the written notice from Company to cure the
particular action or inaction, to the extent a cure is possible. For purposes of
this Agreement, the term “Cause” shall mean:

4.2.1 the willful or grossly negligent failure by Executive to perform
Executive’s duties and obligations hereunder in any material respect, other than
any such failure resulting from the disability of Executive;

4.2.2 Executive’s conviction of a crime or offense involving the property of
Company, or any crime or offense constituting a felony or involving fraud or
moral turpitude; provided that, in the event that Executive is arrested or
indicted for a crime or offense related to any of the foregoing, then Company
may, at its option, place Executive on paid leave of absence, pending the final
outcome of such arrest or indictment;

4.2.3 Executive’s violation of any law, which violation is materially and
demonstrably injurious to the operations or reputation of Company; or

4.2.4 Executive’s material violation of any generally recognized policy of
Company or Executive’s refusal to follow the lawful directions of the CEO.

 

4



--------------------------------------------------------------------------------

4.3 Termination by Company without Cause; Termination by Executive without
Constructive Discharge. Executive may terminate Executive’s employment and the
Employment Period at any time for any reason upon thirty (30) days’ prior
written notice to Company. Company may terminate Executive’s employment and the
Employment Period without Cause upon thirty (30) days’ prior written notice to
Executive. Upon termination of Executive’s employment with Company for any
reason, Executive shall be deemed to have resigned from all positions with the
other members of Company and its subsidiaries (provided, that any such deemed
resignations shall not affect Executive’s entitlement (if any) to severance pay
and benefits hereunder).

4.4 Termination by Executive for Constructive Discharge.

4.4.1 Executive may terminate Executive’s employment and the Employment Period,
in accordance with the process set forth below, as a result of a Constructive
Discharge. For purposes of this Agreement “Constructive Discharge” shall mean
the occurrence of any of the following after the Effective Date:

 

  (i) a failure of Company to meet its obligations in any material respect under
this Agreement, including, without limitation, (x) any reduction in the Base
Salary or (y) any failure to pay the Base Salary (other than, in the case of
clause (y), the inadvertent failure to pay a de minimis amount of the Base
Salary, which payment is immediately made by Company upon notice from
Executive); or

 

  (ii) a material diminution in or other substantial adverse alteration in the
nature or scope of Executive’s responsibilities with Company from those in
effect on the Effective Date (excluding, for this purpose, changes following a
Change of Control (x) to Executive’s reporting responsibilities and (y) arising
by reason of Company ceasing to be a public company).

4.4.2 For purposes of this Agreement, a “Change of Control” shall mean any one
of the following events following the Effective Date:

 

  (i) the date of acquisition by any person or group other than Company or any
subsidiary of Company (and other than any employee benefit plans (or related
trust) of Company or any of its subsidiaries) of beneficial ownership of
securities possessing more than thirty percent (30%) of the total combined
voting power of Company’s then outstanding voting securities which generally
entitle the holder thereof to vote for the election of directors (“Voting
Power”), provided, however, that no Change of Control shall be deemed to have
occurred solely by reason of any such acquisition by a corporation with respect
to which, after such acquisition, more than sixty percent (60%) of the then
outstanding shares of common stock of such corporation and the Voting Power of
such corporation are then beneficially owned, directly or indirectly, by the
persons who were the beneficial owners of the stock and Voting Power of Company
immediately before such acquisition, in substantially the same proportions as
their ownership immediately before such acquisition; or

 

5



--------------------------------------------------------------------------------

  (ii) the date the individuals who constitute the Board as of the Effective
Date (the “Incumbent Board”) cease for any reason other than their deaths to
constitute at least a majority of the Board; provided that any individual who
becomes a director after the Effective Date whose election or nomination for
election by Company’s stockholders was approved by a vote of at least a majority
of the directors then comprising the Incumbent Board shall be considered, for
purposes of this Section, as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office is in connection with an actual or threatened
election contest relating to the election of the directors of Company (as such
terms are used in Rule 14a-11 under the 1934 Act (defined below)); or

 

  (iii) Company effects (a) a merger or consolidation of Company with one or
more corporations or entities, as a result of which the holders of the
outstanding Voting Stock of Company immediately prior to such merger,
reorganization or consolidation hold less than 50% of the Voting Power of the
surviving or resulting corporation or entity immediately after such merger or
consolidation; (b) a liquidation or dissolution of Company; or (c) a sale or
other disposition of all or substantially all of the assets of Company other
than to an entity of which Company owns at least 50% of the Voting Power.

4.4.3 For purposes of the foregoing definition, the terms “beneficially owned”
and “beneficial ownership” and “person” shall have the meanings ascribed to them
in SEC rules 13d-5(b) under the 1934 Act, and “group” means two or more persons
acting together in such a way to be deemed a person for purposes of
Section 13(d) of the 1934 Act. Further, notwithstanding anything herein to the
contrary, the definition of Change of Control set forth herein shall not be
broader than the definition of “change in control event” as set forth under
Section 409A of the Code, and the guidance promulgated thereunder, and if a
transaction or event does not otherwise fall within such definition of change in
control event, it shall not be deemed a Change of Control for purposes of this
Agreement.

4.4.4 In the event of the occurrence of a Constructive Discharge, Executive
shall have the right to terminate Executive’s employment hereunder and receive
the benefits set forth in Section 4.5.1 below, upon delivery of written notice
to Company no later than the close of business on the sixtieth (60th) day
following the effective date of the Constructive Discharge; provided, however,
that such termination shall not be effective until the expiration of thirty
(30) days after receipt by Company of such written notice if Company has not
cured such Constructive Discharge within the 30-day period. If Company so
effects a cure, the Constructive Discharge notice shall be deemed rescinded and
of no force or effect. Notwithstanding the foregoing, such notice and lapse of
time shall not be required with respect to any event or circumstance which is
the same or substantially the same as an event or circumstance with respect to
which notice and an opportunity to cure has been given within the previous six
(6) months. The Termination Date of a Constructive Discharge shall be the date
of the Executive’s “separation from service” (within the meaning of Treas. Reg.
Section 1.409A-1(h)).

 

6



--------------------------------------------------------------------------------

4.5 Rights upon Termination. Upon termination of Executive’s employment and the
Employment Period, the following shall apply:

4.5.1 Termination by Company Without Cause or for Constructive Discharge. If
Company terminates Executive’s employment and the Employment Period without
Cause, or if Executive terminates Executive’s employment and the Employment
Period as a result of a Constructive Discharge, in each case either (x) prior to
a Change of Control, or (y) after the second anniversary of a Change of Control,
Executive shall be entitled to receive payment of any Base Salary amounts that
have accrued but have not been paid as of the Termination Date, and the unpaid
Performance Bonus, if any, with respect to the calendar year preceding the
calendar year in which the Termination Date occurs (such Performance Bonus, if
any, to be determined in the manner that it would have been determined, and
payable at the time it would have been payable, under Section 3.2 had there been
no termination of the Employment Period). In addition, subject to Sections 4.5.2
and 4.7, below, Company shall, subject to Section 7.14, be obligated to pay
Executive (or provide Executive with) the following benefits as severance:

 

  (i) an amount equal to Executive’s Base Salary, payable in twelve (12) equal
monthly installments commencing on the Termination Date, such amount to be
payable regardless of whether Executive obtains other employment and is
compensated therefor (but only so long as Executive is not in violation of
Section 5 hereof) (with the first two installments to be paid on the sixtieth
(60th) day following the Termination Date and the remaining ten
(10) installments being paid on the ten following monthly anniversaries of such
date); and

 

  (ii) continuation of Executive’s then current enrollment (including family
enrollment, if applicable) in all health and/or dental insurance benefits set
forth in Section 3.3.2 for a period of twelve (12) months following the
Termination Date, with Executive’s contribution to such plans as if Executive
were employed by Company, such contributions to be paid by Executive in the same
period (e.g., monthly, bi-weekly, etc.) as all other employees of Company;
provided, however that Company may terminate such coverage if payment from
Executive is not made within ten (10) days of the date on which Executive
receives written notice from Company that such payment is due; and provided,
further, that such benefits may be discontinued earlier to the extent that
Executive becomes entitled to comparable benefits from a subsequent employer;
and

 

  (iii) upon the Termination Date (or, for awards subject to the satisfaction of
a performance condition, subject to the satisfaction of such performance
condition and upon the satisfaction of such performance condition, and based on
the level of performance achieved) a portion of any unvested stock option,
restricted stock unit or other equity award granted to Executive shall vest,
which portion shall be the number of shares equal to (a) plus (b) (such sum not
to exceed the number of shares that result in the full vesting of any such
award) as follows:

 

7



--------------------------------------------------------------------------------

(a) the number of shares that would have vested to Executive per the applicable
award as of the one-year anniversary of the Termination Date had Executive
remained continuously employed by Company through such date; plus

(b) the number of shares resulting from the following formula: (x) the number of
shares of such award that would vest on the normal vesting date of such award,
multiplied by (y) a fraction, the numerator of which is the number of days
elapsed since the last regular vesting date of such award (or the grant date, if
no portion of such award has yet vested), and the denominator of which is the
number of days between the last regular vesting date (or grant date, as the case
may be) and the normal vesting date.

4.5.2 Severance Upon Termination following a Change of Control. If, within the
period beginning on the date of a Change of Control through the second
anniversary of the Change of Control, Executive terminates Executive’s
employment and the Employment Period pursuant to Section 4.4 or Company
terminates Executive’s employment pursuant to Section 4.3, then Executive shall,
subject to Section 4.7, receive the payment and benefits provided in
Section 4.5.1; provided, however, that in place of the twelve (12) monthly
payments provided for in Section 4.5.1(i), Executive shall receive a lump sum
amount of cash equal to the sum of (x) Executive’s Base Salary plus
(y) Executive’s Target Performance Bonus, with such lump sum paid on the
sixtieth (60th) day following the Termination Date, such amount reduced by any
Change of Control payment received by Executive pursuant to Section 3.6.

4.5.3 Termination With Cause by Company or Without Constructive Discharge by
Executive. If Company terminates Executive’s employment and the Employment
Period with Cause, or if Executive terminates Executive’s employment and the
Employment Period other than as a result of a Constructive Discharge, Company
shall be obligated to pay Executive (i) any Base Salary amounts that have
accrued but have not been paid as of the Termination Date; and (ii) subject to
Section 7.14, the unpaid Performance Bonus, if any, with respect to the calendar
year preceding the calendar year in which the Termination Date occurs (such
Performance Bonus, if any, to be determined in the manner it would have been
determined, and payable at the time it would have been payable, under
Section 3.2 had there been no termination of the Employment Period).

4.5.4 Termination Upon Death or Disability. If Executive’s employment and the
Employment Period are terminated because of the death or disability of
Executive, Company shall, subject to Section 7.14, be obligated to pay Executive
or, if applicable, Executive’s estate, the following amounts: (i) earned but
unpaid Base Salary; and (ii) the unpaid Performance Bonus, if any, with respect
to the calendar year preceding the calendar year in which the Termination Date
occurs (such Performance Bonus, if any, to be determined in the manner it would
have been determined, and payable at the time it would have been payable, under
Section 3.2 had there been no termination of the Employment Period).

 

8



--------------------------------------------------------------------------------

4.6 Effect of Notice of Termination. Any notice of termination by Company,
whether for Cause or without Cause, may specify that, during the notice period,
Executive need not attend to any business on behalf of Company.

4.7 Requirement of a Release; Exclusivity of Severance Payments under this
Agreement. As a condition to the receipt of the severance payments and
termination benefits to be provided to Executive pursuant to this Section 4 upon
termination of Executive’s employment, Executive shall execute and deliver to
Company (without revoking) a general release of employment claims against
Company and its affiliates in a form reasonably satisfactory to Company within
forty-five (45) days following the Termination Date (provided, that Executive
shall not be required to release any rights under this Agreement). In addition,
the severance payments and termination benefits to be provided to Executive
pursuant to this Section 4 upon termination of Executive’s employment shall
constitute the exclusive payments in the nature of severance or termination pay
or salary continuation which shall be due to Executive upon a termination of
employment and shall be in lieu of any other such payments under any severance
plan, program, policy or other arrangement which has heretofore been or shall
hereafter be established by Company or any of its affiliates.

5. Restrictive Covenants. The growth and development of Company and its
affiliates and subsidiaries (collectively, “Allscripts”) depends to a
significant degree on the possession and protection of its customer lists,
customer information and other confidential and proprietary information relating
to Allscripts’ products, production methods, services, pricing, costs, research
and development and marketing. All Allscripts employees and others engaged to
perform services for Allscripts have a common interest and responsibility in
seeing that such customer information and other confidential information is not
disclosed to any unauthorized persons or used other than for Allscripts’
benefit. Therefore, in consideration for Company’s employment of Executive,
Company grants Executive access to its confidential information and customer
relationships, and for other good and valuable consideration, including, without
limitation, compensation, benefits and bonus payments, the receipt and
sufficiency of which are hereby acknowledged, Executive agrees as follows:

5.1 Non-Solicitation; No-Hire. Executive acknowledges that the identity and
particular needs of Allscripts’ customers are not generally known in the health
care information technology and consulting industry and were not known to
Executive prior to Executive’s employment with Allscripts; that Allscripts has
near permanent relationships with, and a proprietary interest in the identity
of, its customers and their particular needs and requirements; and that
documents and information regarding Allscripts’ pricing, sales, costs and
specialized requirements of Allscripts’ customers are highly confidential and
constitute trade secrets. Accordingly, Executive covenants and agrees, which
covenant and agreement is the essence of this Section 5 and the benefits and
mutual promises provided under this Agreement, that during the Employment Period
and for a period of twelve (12) months after the Termination Date, regardless of
the reason for such termination, Executive will not, except on behalf of
Allscripts during and within the authorized scope of Executive’s employment with
Allscripts, directly or indirectly: (i) call on, solicit or otherwise deal with
any accounts, customers or prospects of Allscripts which Executive calls upon,
contacts, solicits, sells to, or about which Executive learned Confidential
Information (as defined herein) while employed by Allscripts, for the purpose of
soliciting, selling and/or providing, to any such account, customer or prospect,
any

 

9



--------------------------------------------------------------------------------

products or services similar to or in competition with any products or services
then-being represented or sold by Allscripts; and (ii) solicit, or accept if
offered to Executive, with or without solicitation, the services of any person
who is an employee of Allscripts, nor solicit any employee of Allscripts to
terminate employment with Allscripts, nor agree to hire any employee of
Allscripts into employment with Executive or any other person or entity.
Executive agrees not to solicit, directly or indirectly, such accounts,
customers, prospects or employees for Executive or for any other person or
entity. For purposes of this paragraph, “prospects” means entities or
individuals which have had more than de minimus contact with a member of
Allscripts in the context of entering into a relationship with a member of
Allscripts being a provider of products or services to such entity or
individual.

5.2 Non-Interference with Business Relationships. Executive covenants and
agrees, which covenant and agreement is the essence of this Section 5 and the
benefits and mutual promises provided under this Agreement, during the
Employment Period and for a period of twelve (12) months after the Termination
Date, regardless of the reason for such termination, Executive will not interact
with any person or entity with which Allscripts has a business relationship, or
with which Allscripts is preparing to have a business relationship, with the
intent of affecting such relationship or intended relationship in a manner
adverse to Allscripts.

5.3 Non-Competition. Executive agrees that during the Employment Period and for
a period of twelve (12) months after the Termination Date, regardless of the
reason for such termination, Executive shall not, directly or indirectly, for
Executive’s own benefit or for the benefit of others, render services for a
Competing Organization in connection with Competing Products or Services
anywhere within the Restricted Territory. These prohibitions apply regardless of
where such services physically are rendered.

For purposes of this Agreement, “Competing Products or Services” means products,
processes, or services of any person or organization other than Allscripts, in
existence or under development, which are substantially the same, may be
substituted for, or applied to substantially the same end use as any product,
process, or service of Allscripts with which Executive works or worked during
the time of Executive’s employment with Allscripts or about which Executive
acquires or acquired Confidential Information through Executive’s work with
Allscripts.

For purposes of this Agreement, “Competing Organization” means persons or
organizations, including Executive, engaged in, or about to become engaged in
research or development, production, distribution, marketing, providing or
selling of a Competing Product or Service.

For purposes of this Agreement, “Restricted Territory” means (i) within the
United States and within each country in which Allscripts has conducted business
in the prior twenty-four (24) month period, but if such area is determined by
judicial action to be too broad, then it shall mean (ii) within the continental
United States, but if such area is determined by judicial action to be too
broad, then it shall mean (iii) within any geographic region in which Executive
has been assigned during the last two (2) years of Executive’s employment with
Allscripts. Executive agrees that in the event a court determines the length of
time or the geographic area or activities prohibited under this Section 5 are
too restrictive to be enforceable, the court may reduce the scope of the
restriction to the extent necessary to make the restriction enforceable.

 

10



--------------------------------------------------------------------------------

5.4 Reasonableness of Restriction. Executive acknowledges that the foregoing
non-solicitation and non-competition restrictions placed upon Executive are
necessary and reasonable to avoid the improper disclosure or use of Confidential
Information, and that it has been made clear to Executive that Executive’s
compliance with Section 5 of this Agreement is a material condition to
Executive’s employment by Company. Executive further acknowledges and agrees
that, if Executive breaches any of the requirements of Section 5.1, 5.2 or 5.3,
the twelve (12) month restricted period set forth therein shall be tolled during
the time of such breach.

Executive further acknowledges and agrees that Allscripts has attempted to
impose the restrictions contained hereunder only to the extent necessary to
protect Allscripts from unfair competition and the unauthorized use or
disclosure of Confidential Information. However, should the scope or
enforceability of any restrictive covenant be disputed at any time, Executive
specifically agrees that a court may modify or enforce the covenant to the full
extent it believes to be reasonable under the circumstances existing at the
time.

5.5 Non-Disclosure. Executive further agrees that, other than as needed to
fulfill the authorized scope of Executive’s duties with Allscripts, Executive
will not during the Employment Period or thereafter use for himself or for
others or divulge or convey to any other person (except those persons designated
by Allscripts) any Confidential Information obtained by Executive during the
period of Executive’s employment with Allscripts. Executive agrees to observe
all Company policies and procedures concerning such Confidential Information.
Executive agrees that, except as may be permitted by written Company policies,
Executive will not remove from Company’s premises any of such Confidential
Information without the written authorization of Company. Executive’s
obligations under this Agreement will continue with respect to Confidential
Information until such information becomes generally available from public
sources through no fault of Executive’s. During the Employment Period and
thereafter Executive shall not disclose to any person the terms and conditions
of Executive’s employment by Allscripts, except: (i) to close family members,
(ii) to legal and accounting professionals who require the information to
provide a service to Executive, (iii) as required by law or (iv) in order to
inform a prospective or actual subsequent employer of Executive’s duties and
obligations under this Agreement. If Executive is requested, becomes legally
compelled by subpoena or otherwise, or is required by a regulatory body to make
any disclosure that is prohibited by this Section 5.5, Executive will promptly
notify Company so that Allscripts may seek a protective order or other
appropriate remedy if Allscripts deems such protection or remedy necessary under
the circumstances. Subject to the foregoing, Executive may furnish only that
portion of Confidential Information that Executive is legally compelled or
required to disclose. The restrictions set forth herein are in addition to and
not in lieu of any obligations Executive may have by law with respect to
Confidential Information, including any obligations Executive may have under the
Uniform Trade Secrets Act and/or similar statutes as applicable in the state of
Executive’s residence and/or the state of Executive’s primary work location.

5.6 Definition of Confidential Information. As used herein, “Confidential
Information” shall include, but is not limited to, the following categories of
information, knowledge, or data currently known or later developed or acquired
relating to Allscripts’ business or received by Allscripts in confidence from or
about third parties, in each case when the same is not in the public domain or
otherwise publicly available (other than as result of a wrongful act of an agent
or employee of Allscripts):

 

11



--------------------------------------------------------------------------------

5.6.1 Any information concerning Allscripts’ products, business, business
relationships, business plans or strategies, marketing plans, contract
provisions, actual or prospective suppliers or vendors, services, actual or
anticipated research or development, new product development, inventions,
prototypes, models, solutions, discussion guides, documentation, techniques,
actual or planned patent applications, technological or engineering data,
formulae, processes, designs, production plans or methods, or any related
technical or manufacturing know-how or other information;

5.6.2 Any information concerning Allscripts’ financial or profit data, pricing
or cost formulas, margins, marketing information, sales representative or
distributor lists, or any information relating to corporate developments
(including possible acquisitions or divestitures);

5.6.3 Any information concerning Allscripts’ current or prospective customer
lists or arrangements, equipment or methods used or preferred by Allscripts’
customers, or the patients of customers;

5.6.4 Any information concerning Allscripts’ use of computer software, source
code, object code, or algorithms or architecture retained in or related to
Allscripts’ computer or computer systems;

5.6.5 Any personal or performance information about any Allscripts’ employee;

5.6.6 Any information supplied to or acquired by Allscripts under an obligation
to keep such information confidential, including without limitation Protected
Health Information (PHI) as that term is defined by the Health Insurance
Portability and Accountability Act (HIPAA);

5.6.7 Any information, whether or not designated as confidential, obtained or
observed by Executive or other Allscripts employees during training sessions
related to Executive’s work for Allscripts; and

5.6.8 Any other information treated as trade secrets or otherwise confidential
by Allscripts.

Executive hereby acknowledges that some of this information may not be a “trade
secret” under applicable law. Nevertheless, Executive agrees not to disclose it.

5.7 Inventions, Discoveries, and Work for Hire. Executive recognizes and agrees
that all ideas, works of authorship, inventions, patents, copyrights, designs,
processes (e.g., development processes), methodologies (e.g., development
methodologies), machines, manufactures, compositions of matter, enhancements,
and other developments or improvements and any derivative works based thereon,
including, without limitation, potential marketing and sales relationships,
research, plans for products or services, marketing plans, computer software
(including source code and object code), computer programs, original works of
authorship, characters, know-how, trade secrets, information, data,
developments, discoveries, improvements, modifications, technology and
algorithms, whether or not subject to patent or copyright protection (the
“Inventions”) that (i) were made, conceived, developed, authored or created by
Executive, alone or with others, during the time of Executive’s employment,
whether

 

12



--------------------------------------------------------------------------------

or not during working hours, that relate to the business of Allscripts or to the
actual or demonstrably anticipated research or development of Allscripts,
(ii) were used by Executive or other personnel of Allscripts during the time of
Executive’s employment, even if such Inventions were made, conceived, developed,
authored or created by Executive prior to the start of Executive’s employment,
(iii) are made, conceived, developed, authored or created by Executive, alone or
with others, within two (2) years from the Termination Date and that relate to
the business of Allscripts or to the actual or demonstrably anticipated research
or development of Allscripts, or (iv) result from any work performed by
Executive for Allscripts, (collectively with (i)-(iii), the “Company
Inventions”) are the sole and exclusive property of Company.

Notwithstanding the foregoing, Company Inventions do not include any Inventions
made, conceived, developed, authored or created by Executive, alone or with
others, for which no equipment, supplies, facility or trade secret information
of Allscripts was used and which were developed entirely on Executive’s own
time, unless (1) the Invention relates (A) to the business of Allscripts, or
(B) to the actual or demonstrably anticipated research or development of
Allscripts, or (2) the Company Invention results from any work performed by
Executive for Allscripts.

For the avoidance of doubt, Executive expressly disclaims any and all right
title and interest in and to all Company Inventions. Executive acknowledges that
Executive has and shall forever have no right, title or interest in or to any
patents, copyrights, trademarks, industrial designs or other rights in
connection with any Company Inventions.

Executive hereby assigns to Company all present and future right, title and
interest Executive has or may have in and to the Company Inventions. Executive
further agrees that (i) Executive will promptly disclose all Company Inventions
to Allscripts; and (ii) all of the Company Inventions, to the extent protectable
under copyright laws, are “works made for hire” as that term is defined by the
Copyright Act, 17 U.S.C. § 101, et seq.

At the request of and without charge to Company, Executive will do all things
deemed by Company to be reasonably necessary to perfect title to the Company
Inventions in Company and to assist in obtaining for Company such patents,
copyrights or other protection in connection therewith as may be provided under
law and desired by Company, including but not limited to executing and signing
any and all relevant applications, assignments, or other instruments. Executive
further agrees to provide, at Company’ request, declarations or affidavits and
to give testimony, in depositions, hearings or trials, in support of
inventorship. These obligations continue even after the Termination Date.
Company agrees that Executive will be reimbursed for reasonable expenses
incurred in providing such assistance to Company. In the event Company is
unable, after reasonable effort, to secure Executive’s signature on any document
or documents needed to apply for or prosecute any patent, copyright or other
right or protection relating to any Company Invention, for any reason
whatsoever, Executive hereby irrevocably designates and appoints Company and its
duly authorized officers and agents as Executive’s agent and attorney-in-fact to
act for and on Executive’s behalf to execute and file any such application or
other document and to do all other lawfully permitted acts to further the
prosecution and issuance of patents, copyrights, or similar protections thereon
with the same legal force and effect as if executed by Executive.

 

13



--------------------------------------------------------------------------------

For purposes of this Agreement, a Company Invention shall be deemed to have been
made during Executive’s employment if, during such period, the Company Invention
was conceived, in part or in whole, or first actually reduced to practice or
fixed in a tangible medium during Executive’s employment with Company. Executive
further agrees and acknowledges that any patent or copyright application filed
within one (1) year after the Termination Date shall be presumed to relate to a
Company Invention made during the term of Executive’s employment unless
Executive can provide evidence to the contrary.

5.8 Prior Employment. Executive hereby agrees that during the course and scope
of the employment relationship with Company, Executive shall neither disclose
nor use any confidential information, invention, or work of authorship derived
from, developed or obtained in any prior employment relationship and understands
that any such disclosure or use would be injurious to the economic and legal
interests of Company. Executive further represents and agrees that, if any prior
employer commences any legal proceeding in connection with any restrictive
covenant, non-solicitation, non-disclosure, or non-competition agreement,
(i) Executive shall be entirely responsible for his own legal fees in connection
with the defense of same; and (ii) Executive shall indemnify and hold harmless
Company, its affiliates, suppliers, vendors, customers and clients from any
costs and liability arising therefrom including, but not limited to, legal fees,
expenses, licenses, royalty payments, and any other damages.

5.9 Return of Data. In the event of the termination of Executive’s employment
with Company for any reason whatsoever, Executive agrees to deliver promptly to
Company all formulas, correspondence, reports, computer programs and similar
items, customer lists, marketing and sales data and all other materials
pertaining to Confidential Information, and all copies thereof, obtained by
Executive during the period of Executive’s employment with Company which are in
Executive’s possession or under his control. Executive further agrees that he
will not make or retain any copies of any of the foregoing and will so represent
to Company upon termination of his employment.

5.10 Non-Disparagement. Executive agrees that during the Employment Period and
for a period of twenty-four (24) months thereafter, Executive will not make any
statement, nor imply any meaning through his action or inaction, if such
statement or implication would be adverse to the interests of Allscripts, its
customers or its vendors; nor will Executive take any action that may reasonably
cause Allscripts, its customers or its vendors embarrassment or humiliation, nor
otherwise cause or contribute to Allscripts, its customers or its vendors being
held in disrepute by the public or Allscripts’ customers, vendors or employees.
The restrictions of this Section 5.10 shall apply to, but are not limited to,
communication via the internet or other electronic means, such as social media
web sites, electronic bulletin boards, blogs, email messages, text messages or
any other electronic message.

5.11 Injunctive Relief and Additional Remedies for Breach. Executive further
expressly acknowledges and agrees that any breach or threatened breach of the
provisions of this Section 5 shall entitle any member of Allscripts, in addition
to any other legal remedies available to it, to obtain injunctive relief, to
prevent any violation of this Section 5 without the necessity of any member of
Allscripts posting bond or furnishing other security and without proving special
damages or irreparable injury. Executive recognizes, acknowledges and agrees
that such injunctive relief is necessary to protect Allscripts’ interest.
Executive understands that in

 

14



--------------------------------------------------------------------------------

addition to any other remedies available to Allscripts at law or in equity or
under this Agreement for violation of this Agreement, other agreements or
compensatory or benefit arrangements Executive has with Allscripts may include
provisions that specify certain consequences thereunder that will result from
Executive’s violation of this Agreement, which consequences may include repaying
Allscripts or foregoing certain equity awards or monies, and any such
consequences shall not be considered by Executive or any trier of fact as a
forfeiture, penalty, duplicative remedy or exclusive remedy. Notwithstanding
Section 7.9, the exclusive venue for any action for injunctive or declaratory
relief with respect to this Section 5 shall be the state or federal courts
located in Cook County, Illinois. The Company and Executive hereby irrevocably
consent to any such courts’ exercise of jurisdiction over them for such purpose.

5.12 Notification to Third Parties. Company may, at any time during or after the
termination of Executive’s employment with Company, notify any person,
corporation, partnership or other business entity employing or engaging
Executive or evidencing an intention to employ or engage Executive as to the
existence and provisions of this Agreement.

6. No Set-Off or Mitigation.

Company’s obligation to make the payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action which
Company may have against Executive or others. In no event shall Executive be
obligated to seek other employment or take any other action by way of mitigation
of the amounts payable to Executive under any of the provisions of this
Agreement and, except as otherwise provided herein, such amounts shall not be
reduced whether or not Executive obtains other employment.

7. Miscellaneous.

7.1 Valid Obligation. This Agreement has been duly authorized, executed and
delivered by Company and has been duly executed and delivered by Executive and
is a legal, valid and binding obligation of Company and of Executive,
enforceable in accordance with its terms.

7.2 No Conflicts. Executive represents and warrants that the performance by
Executive of Executive’s duties hereunder will not violate, conflict with, or
result in a breach of any provision of any agreement to which Executive is a
party.

7.3 Applicable Law. This Agreement shall be construed in accordance with the
laws of the State of Illinois, without reference to Illinois’ choice of law
statutes or decisions.

7.4 Severability. The provisions of this Agreement shall be deemed severable,
and the invalidity or unenforceability of any one or more of the provisions
hereof shall not affect the validity or enforceability of any other provision.
In the event any clause of this Agreement is deemed to be invalid, the parties
shall endeavor to modify that clause in a manner which carries out the intent of
the parties in executing this Agreement.

7.5 No Waiver. The waiver of a breach of any provision of this Agreement by any
party shall not be deemed or held to be a continuing waiver of such breach or a
waiver of any subsequent breach of any provision of this Agreement or as
nullifying the effectiveness of such provision, unless agreed to in writing by
the parties.

 

15



--------------------------------------------------------------------------------

7.6 Notices. All demands, notices, requests, consents and other communications
required or permitted under this Agreement shall be in writing and shall be
personally delivered or sent by facsimile machine (with a confirmation copy sent
by one of the other methods authorized in this Section), or by commercial
overnight delivery service, to the parties at the addresses set forth below:

 

 

To Company:

   Allscripts Healthcare Solutions, Inc.         222 Merchandise Mart Plaza     
   Suite 2024            Chicago, IL 60654            Attention: General Counsel
    

To Executive:

   At the address and/or fax number most recently contained in Company’s records

Notices shall be deemed given upon the earliest to occur of (i) receipt by the
party to whom such notice is directed, if hand delivered; (ii) if sent by
facsimile machine, on the day (other than a Saturday, Sunday or legal holiday in
the jurisdiction to which such notice is directed) such notice is sent if sent
(as evidenced by the facsimile confirmed receipt) prior to 5:00 p.m. Central
Time and, if sent after 5:00 p.m. Central Time, on the day (other than a
Saturday, Sunday or legal holiday in the jurisdiction to which such notice is
directed) after which such notice is sent; or (iii) on the first business day
(other than a Saturday, Sunday or legal holiday in the jurisdiction to which
such notice is directed) following the day the same is deposited with the
commercial carrier if sent by commercial overnight delivery service. Each party,
by notice duly given in accordance therewith may specify a different address for
the giving of any notice hereunder.

7.7 Assignment of Agreement. This Agreement shall be binding upon and inure to
the benefit of Executive and Company, their respective successors and permitted
assigns and Executive’s heirs and personal representatives. Neither party may
assign any rights or obligations hereunder to any person or entity without the
prior written consent of the other party. This Agreement shall be personal to
Executive for all purposes.

7.8 Entire Agreement; Amendments. Except as otherwise provided herein, this
Agreement contains the entire understanding between the parties, and there are
no other agreements or understandings between the parties with respect to
Executive’s employment by Company and Executive’s obligations thereto. Executive
acknowledges that Executive is not relying upon any representations or
warranties concerning Executive’s employment by Company except as expressly set
forth herein. No amendment or modification to the Agreement shall be valid
except by a subsequent written instrument executed by the parties hereto.

7.9 Dispute Resolution and Arbitration. The following procedures shall be used
in the resolution of disputes:

 

16



--------------------------------------------------------------------------------

7.9.1 Dispute. In the event of any dispute or disagreement between the parties
under this Agreement (excluding an action for injunctive or declaratory relief
as provided in Section 5.11), the disputing party shall provide written notice
to the other party that such dispute exists. The parties will then make a good
faith effort to resolve the dispute or disagreement. If the dispute is not
resolved upon the expiration of fifteen (15) days from the date a party receives
such notice of dispute, the entire matter shall then be submitted to arbitration
as set forth in Section 7.9.2.

7.9.2 Arbitration. If the dispute or disagreement between the parties has not
been resolved in accordance with the provisions of Section 7.9.1 above, then any
such controversy or claim arising out of or relating to this Agreement, or the
breach thereof, shall be settled by arbitration to be held in Chicago, Illinois,
in accordance with the rules of the American Arbitration Association then in
effect. Any decision rendered herein shall be final and binding on each of the
parties and judgment may be entered thereon in the appropriate state or federal
court. The arbitrators shall be bound to strict interpretation and observation
of the terms of this Agreement. Company shall pay the costs of arbitration.

7.10 Survival. For avoidance of doubt, the provisions of Sections 4.5, 5 and 7
of this Agreement shall survive the expiration or earlier termination of the
Employment Period.

7.11 Headings. Section headings used in this Agreement are for convenience of
reference only and shall not be used to construe the meaning of any provision of
this Agreement.

7.12 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but both of which together shall constitute one and
the same instrument.

7.13 Taxes. Executive shall be solely responsible for taxes imposed on Executive
by reason of any compensation and benefits provided under this Agreement and all
such compensation and benefits shall be subject to applicable withholding.

7.14 Section 409A of the Code. It is intended that this Agreement will comply
with Section 409A of the Code (and any regulations and guidelines issued
thereunder) to the extent the Agreement is subject thereto, and the Agreement
shall be interpreted on a basis consistent with such intent. If an amendment of
the Agreement is necessary in order for it to comply with Section 409A, the
parties hereto will negotiate in good faith to amend the Agreement in a manner
that preserves the original intent of the parties to the extent reasonably
possible. No action or failure by Company in good faith to act, pursuant to this
Section 7.14, shall subject Company to any claim, liability, or expense, and
Company shall not have any obligation to indemnify or otherwise protect
Executive from the obligation to pay any taxes pursuant to Section 409A of the
Code.

In addition, notwithstanding any provision to the contrary in this Agreement, if
Executive is deemed on the date of Executive’s “separation from service” (within
the meaning of Treas. Reg. Section 1.409A-1(h)) to be a “specified employee”
(within the meaning of Treas. Reg. Section 1.409A-l(i)), then with regard to any
payment that is required to be delayed pursuant to Section 409A(a)(2)(B) of the
Code (the “Delayed Payments”), such payment shall not be made prior to the
earlier of (i) the expiration of the six (6) month period measured from the date
of Executive’s “separation from service” and (ii) the date of Executive’s death.
Any payments due

 

17



--------------------------------------------------------------------------------

under this Agreement other than the Delayed Payments shall be paid in accordance
with the normal payment dates specified herein. In no case will the delay of any
of the Delayed Payments by Company constitute a breach of Company’s obligations
under this Agreement. For all purposes under this Agreement, reference to
Executive’s “termination of employment” (and corollary terms) with Company shall
be construed to refer to Executive’s “separation from service” (as determined
under Treas. Reg. Section 1.409A-l(h), as uniformly applied by Company) with
Company.

In addition, to the extent that any reimbursement or in-kind benefit under this
Agreement or under any other reimbursement or in-kind benefit plan or
arrangement in which Executive participates during the term of Executive’s
employment under this Agreement or thereafter provides for a “deferral of
compensation” within the meaning of Section 409A of the Code, (i) the amount
eligible for reimbursement or in-kind benefit in one calendar year may not
affect the amount eligible for reimbursement or in-kind benefit in any other
calendar year (except that a plan providing medical or health benefits may
impose a generally applicable limit on the amount that may be reimbursed or
paid), (ii) the right to reimbursement or an in-kind benefit is not subject to
liquidation or exchange for another benefit, and (iii) subject to any shorter
time periods provided herein, any such reimbursement of an expense or in-kind
benefit must be made on or before the last day of the calendar year following
the calendar year in which the expense was incurred.

7.15 Payment by Subsidiaries. Executive acknowledges and agrees that Company may
satisfy its obligations to make payments to Executive under this Agreement by
causing one or more of its subsidiaries to make such payments to Executive.
Executive agrees that any such payment made by any such subsidiary shall fully
satisfy and discharge Company’s obligation to make such payment to Executive
hereunder (but only to the extent of such payment).

[Signature page follows]

 

18



--------------------------------------------------------------------------------

[Signature page to Employment Agreement]

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Signing
Date.

 

EXECUTIVE /s/ CLIFFORD B. MELTZER Clifford B. Meltzer ALLSCRIPTS HEALTHCARE
SOLUTIONS, INC. /s/ DIANE K. ADAMS By: Diane K. Adams Title: SVP, Culture &
Talent

 

19